Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 3, 2009 Item 3 News Release The news release dated February 3, 2009 was disseminated through Marketwire’s Canadian and US Investment Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported a significant increase in gold resources at the Snowfield gold project in northern British Columbia.The increased resource is now comprised of measured and indicated gold resources totalling 4,362,000 ounces and inferred gold resources of 14,276,000 ounces using a cut-off grade of 0.5 grams of gold-equivalent per tonne.The property is located 65 kilometers north of the town of Stewart and 20 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 3, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 3rd day of February, 2009 February 3, 2009 News Release 09-01 SNOWFIELD GOLD RESOURCES NOW 4.4 MILLION OUNCES M&I AND 14.3 MILLION OUNCES INFERRED Vancouver, B.C. – Silver Standard Resources Inc. is pleased to report a significant increase in gold resources at the Snowfield gold project in northern British Columbia.The increased resource is now comprised of measured and indicated gold resources totalling 4,362,000 ounces and inferred gold resources of 14,276,000 ounces using a cut-off grade of 0.5 grams of gold-equivalent per tonne.The property is located 65 kilometers north of the town of Stewart and 20 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Snowfield Resource Summary – January 2009* (Based on a cut-off grade of 0.5 grams of gold-equivalent/tonne) Category Tonnes (millions) Gold (g/t) Silver (g/t) Copper (%) Moly ( %) Contained* Gold (‘000 oz) Silver (‘000 oz) Copper (million lbs) Moly* (million lbs) Measured 31.9 1.49 1.43 0.033 0.014 1,528 1,470 23.2 9.8 Indicated 102.8 0.86 1.58 0.072 0.011 2,834 5,205 163.2 24.9 Inferred 661.8 0.67 1.83 0.137 0.008 14,276 39,000 1,998.9 116.7 Using a higher cut-off grade of 1.0 gram of gold per tonne to demonstrate the sensitivity of the deposit, gold resources are comprised of measured and indicated gold resources of 2,407,000 ounces and inferred gold resources of 2,458,000 ounces. Snowfield Resource Summary – January 2009* (Based on a cut-off grade of 1.0 gram of gold/tonne) Category Tonnes (millions) Gold (g/t) Silver (g/t) Copper (%) Moly (%) Contained* Gold (‘000 oz) Silver (‘000 oz) Copper (million lbs) Moly* (million lbs) Measured 21.8 1.85 1.54 0.033 0.015 1,293 1,076 15.9 7.2 Indicated 24.8 1.40 1.54 0.054 0.011 1,114 1,227 29.5 6.0 Inferred 54.8 1.30 2.40 0.206 0.008 2,458 4,548 267.0 10.4 * Mineral resources for the January 2009 estimate are defined within an optimized pit that incorporates project metal recoveries, estimated operating costs and metals price assumptions. Parameters used in the estimate include metalprices of US$800/oz. gold, US$11.00/oz. silver, US$2.00/lb. copper and US$12/lb. molybdenum. Contained metal may differ due to rounding.“Moly” refers to molybdenum. The above block model resource estimates were prepared by, Eugene Puritch, P.Eng., F.H.
